ROBERTSON, Presiding Judge.
This case concerns post-divorce litigation.
The husband contends on appeal that the trial court erred in denying his motion to recuse. However, his brief fails to comply with Rule 28, A.R.App.P. The husband fails to support his contentions with any authority.
This court has stated on many occasions that a party who fails to comply with Rule 28 places himself in a perilous position. Stover v. Alabama Farm Bureau Insurance Co., 467 So.2d 251 (Ala.1985). In such a situation, this court may dismiss the appeal pursuant to Rule 2, A.R.App.P. Alternatively, we may simply affirm the judgment of the trial court. Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1989). In this instance, we choose to affirm the judgment of the trial court.
This case is due to be affirmed.
AFFIRMED.
THIGPEN and RUSSELL, JJ., concur.